DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 12/28/2020 and 10/22/2019 are acknowledged by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Meek (EP 2042685) in view of Self (US Re. 32197).
Meek discloses:
1. A flow control device (100, fig. 2) comprising: a valve body (4, fig. 1) having an inlet (A, fig. 1), an outlet (B, fig. 1) and a flow path (along 12, fig. 1) extending between the inlet and the outlet; a cage (102, 104, fig. 2) positioned in the flow path of the valve body and disposed about a central axis, the cage having an inner perimeter (inner circumference of 104), an outer perimeter (outer circumference of 102), and a plurality of fluid passageways (122) extending between the inner perimeter and the outer perimeter, each fluid passageway having an inlet (at “B” in fig. 3) at the outer perimeter, an outlet (at “C” in fig. 3) at the inner perimeter, and defining a flow axis extending out of the cage from the inner perimeter that is radially offset from the central axis (as seen in figs. 3-4f); a plug (120) having a cylindrical section (portion which slides against inner surface of 104) and a tapered section (lower section which seats against tapered seat 132) extending from the cylindrical section, the plug being moveable along the central axis between a closed position and an open position (both positions shown in fig. 2); in the closed position, the cylindrical section being disposed adjacent the inner perimeters 
2. The flow control device of claim 1, wherein each fluid passageway in a given disc is a curved passageway (has curve along flow B, in fig. 3).
3. The flow control device of claim 2, wherein the inlet of each fluid passageway is larger than the outlet of the corresponding fluid passageway (opening is larger at B in fig. 3).
4. The flow control device of claim 2, wherein each disc includes three fluid passageways formed therein (at least three passageways are shown in figs. 4b-4f).

7. The flow control device of claim 1, wherein each fluid passageway in a given disc is a linear passageway (passageway have a linear section; alternatively, fig. 11 shows passageways without the curved portion).
8. The flow control device of claim 7, wherein the inlet of each fluid passageway is same size as the outlet (as seen in embodiment of passageways in fig. 11).
9. The flow control device of claim 7, wherein each disc includes four fluid passageways formed therein (as seen in figs. 4b-4f).
10. The flow control device of claim 1, wherein the tapered section extends from cylindrical section and terminates at a distal end (130), and defines a diameter that decreases from cylindrical section to the distal end (taper decreases the diameter to 130).
13. A flow control device (100) comprising: a valve body (4) having an inlet (at A in fig. 1), an outlet (at B in fig. 1) and a flow path (along 12) extending between the inlet and the outlet; a cage (102, 104) positioned in the flow path of the valve body and disposed about a central axis, the cage having an inner perimeter (inner of 104), an outer perimeter (outer of 102), and a plurality of fluid passageways (122) extending between the inner perimeter and the outer perimeter, each fluid passageway having an inlet (at “B” in fig. 3) at the outer perimeter, an outlet (at “C” in fig. 3) at the inner perimeter, and defining a flow axis extending out of the disc from the inner perimeter that is radially offset from the central axis (as seen in figs. 3-4f); a plug (120) having a 
14. The flow control device of claim 13, wherein each fluid passageway in a given disc is a curved passageway (curved at for flow at “B” in fig. 3).
15. The flow control device of claim 14, wherein the inlet (at B, fig. 3) of each fluid passageway is larger than the outlet of the corresponding fluid passageway (see fig. 3).
16. The flow control device of claim 13, wherein each fluid passageway in a given disc is a linear passageway (portion in 104 is linear, alternatively fig. 11 shows linear passageways without the curved portion).
17. The flow control device of claim 16, wherein the inlet of each fluid passageway is same size as the outlet (fig. 11 shows the inlet and outlet as the same size).
18. The flow control device of claim 13, wherein the tapered section extends from cylindrical section and terminates at a distal end (130), and defines a diameter that decreases from cylindrical section to the distal end (taper to match 132 decreases the diameter).
Meek does not disclose wherein the cage is composed of a stack of annular discs.
	Self teaches a related valve having a cage, wherein the cage is composed of a stack of annular discs, for the purpose of providing an alternate equivalent arrangement of a cage that allows for more variability simply by changing the number or order of the discs as preferred (col. 3, ll.50-55).
	It would have been obvious to one having ordinary skill in the art to modify the invention of Meek such that the cage was composed of a stack of discs, as taught by Self, for the purpose of providing an alternate equivalent arrangement of a cage that allows for more variability simply by changing the number or order of the discs as preferred to get the desired flow results. 
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Meek (EP 2042685) in view of Self (US Re. 32197) further in view of Curran (US 3648718).
Meek taken with Self disclose the invention as essentially claimed, except for wherein in a longitudinal cross section of the plug including the central axis, the tapered section includes opposed convex sides.
Curran teaches a related valve in a cage (75, fig. 14a), wherein in a longitudinal cross section of the plug (77) including the central axis, the tapered section includes opposed convex sides, for the purpose of providing the plug with a contour that results in a controlled variable flow which can be determined using computer aided design (col. 10, ll. 51-58-60; col. 11, ll. 15-18).
It would have been obvious to one having ordinary skill in the art to further modify the invention of Meek taken with Self, wherein in a longitudinal cross section of the plug .

Allowable Subject Matter
Claims 12 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20100300542, US 20170268697, US 20150129786, US 20030034074, US 20030192601, US 4249574, US 3990475, US 5964248, US 9650862, US 3894716, US 4407327, DE 2514879, WO 0184029, WO 2006070020, WO 2011014059, WO 2012165677, and DE 102016102756 each disclose related valve with cages having a plurality of flow passages therethrough.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number is 571-270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/MARINA A TIETJEN/Primary Examiner, Art Unit 3753